EXHIBIT 10.1


EXECUTION VERSION

 



OMNIBUS AMENDMENT TO LOAN DOCUMENTS

THIS OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this “Modification Agreement”) is made
as of the 6th day of June, 2014 (the “Amendment Date”) and effective as of June
1, 2014 (the “Effective Date”), by and among U.S. BANK NATIONAL ASSOCIATION, A
NATIONAL BANKING ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2005-LDP2 (“A Note Holder”) and U.S. BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, AS TRUSTEE FOR THE BENEFIT
OF THE CERTIFICATE HOLDERS OF MEZZ CAP 2005-C3, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2005-C3 (“B Note Holder”; together with A Note Holder and
each of their respective successors and assigns, collectively, “Lender”), and
AMREIT WESTSIDE PLAZA, LP, a Texas limited partnership (“Borrower”), AMREIT
MONTHLY INCOME & GROWTH FUND III, LTD., a Texas limited partnership
(“Guarantor”).

RECITALS:

WHEREAS, on May 2, 2005 (the “Original Closing Date”), JPMorgan Chase Bank,
N.A., a banking association chartered under the laws of the United States of
America (“Original Lender”) made a loan to Shafer Plaza I, Ltd., a Texas limited
partnership (“Original Borrower”) in the total original principal amount of
$10,880,000.00 (the “Loan”), which Loan was (i) secured by, inter alia, that
certain (A) Deed of Trust and Security Agreement, dated as of the Original
Closing Date, granted by Original Borrower to Michael B. Johnson, as trustee,
for the benefit of Original Lender (the “Original Security Instrument”),
encumbering certain real property set forth on Exhibit A attached hereto (the
“Property”) and (B) that certain Assignment of Leases and Rents, dated as of the
Original Closing Date, by Original Borrower in favor of Original Lender (the
“Original ALR”) and (ii) evidenced by, inter alia, (A) that certain Fixed Rate
Note (A Loan), dated as of the Original Closing Date, made by Original Borrower
in favor of Original Lender in the original principal amount of $10,240,000.00
(the “Original A Note”) and (B) that certain Fixed Rate Note (B Loan), dated as
of the Original Closing Date, made by Original Borrower in favor of Original
Lender in the original principal amount of $640,000.00 (the “Original B Note”);

WHEREAS, in connection with the origination of the Loan, Steven G. Shafer, an
individual (“Original Guarantor”), (x) executed and delivered that certain
Guaranty, dated as of the Original Closing Date (the “Guaranty”) and (y) along
with Original Borrower, executed and delivered that certain Environmental
Indemnity Agreement, dated as of the Original Closing Date (the “Environmental
Indemnity Agreement”);

WHEREAS, in connection with the origination of the Loan, Original Borrower and
Original Lender executed that certain Escrow Agreement For Reserves and
Impounds, dated as of the Original Closing Date (the “Escrow Agreement”);

 

 



WHEREAS, on September 30, 2005, the Loan was assumed pursuant to that certain
Loan Assumption and Substitution Agreement, by and among Original Borrower, as
assignor, Borrower, as assignee, Lender, Original Guarantor and Guarantor (the
“Assumption Agreement”). In connection with the Assumption Agreement, inter
alia, (i)(a) the Original A Note was amended and assumed by Borrower pursuant to
that certain Allonge to A Note (the “A Note Allonge”, together with the Original
A Note, collectively, the “A Note”), (b) the Original B Note was amended and
assumed by Borrower pursuant to that certain Allonge to B Note (the “B Note
Allonge”, together with the Original B Note, collectively, the “B Note”), (c)
the Original Security Instrument was amended and assumed by Borrower (the
“Amended Security Instrument”, together with the Original Security Instrument,
collectively, the “Existing Security Instrument”), (ii) Borrower assumed the
Original Borrower’s rights and obligations under the Original Loan Documents (as
defined herein), including, without limitation, Borrower’s rights and
obligations under the Environmental Indemnity Agreement and (iii) Guarantor and
AmREIT, Inc., a Maryland corporation (as successor by merger to AmREIT, a
Maryland real estate investment trust, as successor by merger to AmREIT, a Texas
real estate investment trust) (“AmREIT”) assumed the obligations of Original
Guarantor under the Original Loan Documents, including, without limitation
Original Guarantor’s rights and obligations under the Guaranty and the
Environmental Indemnity Agreement;

WHEREAS, on February 26, 2010 (the “Release Date”), Lender released AmREIT from
liability under the Original Loan Documents with respect to those matters first
arising or accruing after the Release Date, but specifically excluding acts,
events or obligations that occurred prior to the Release Date, even if such
acts, events or obligations were unknown or unascertainable as of the Release
Date, pursuant to that certain Release of Indemnitor, by and among AmREIT,
Guarantor and Borrower;

WHEREAS, the Existing Security Instrument, the Original ALR, the A Note, the B
Note, the Guaranty, the Environmental Indemnity Agreement, the Assumption
Agreement and all other documents and instruments evidencing or securing all or
any portion of the Loan (as previously amended) are collectively referred to as
the “Original Loan Documents”;

WHEREAS, as of the Amendment Date, all of Original Lender’s interest in the Loan
and in the Original Loan Documents have been assigned to Lender and Lender is
the current holder of the Loan;

WHEREAS, the Loan is in default for the failure of Borrower to pay amounts due
and payable in connection with the Loan, commencing with the May, 2012 debt
service payment (the “Existing Default”); and

WHEREAS, Borrower has requested and Lender has consented to making certain
modifications to the Loan, all on the terms set forth herein (the
“Modification”). All capitalized terms used but not defined herein have the
meanings ascribed to them in the Original Loan Documents, each as amended and/or
modified hereby and by the other documents executed in connection with the
Modification.

2



 



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I.

CONDITIONS PRECEDENT AND CURE OF EXISTING DEFAULT

1.1.       As conditions precedent to the effectiveness of this Modification
Agreement, Borrower shall have satisfied (as determined by Lender in its sole
discretion) each of the following:

(a)        Borrower shall have delivered to Lender fully executed copies of this
Modification Agreement, the Amendment to Deed of Trust, the Deposit Account
Control Agreement (each as defined below), and such other documents and
instruments as Lender may require in connection with the Modification, each as
they may be subsequently amended or modified in accordance with their respective
terms (collectively, the “Modification Documents”);

(b)        Borrower shall have delivered to Lender, at Borrower’s sole cost and
expense, an endorsement to the Lender’s title policy for the Loan, in form and
substance satisfactory to Lender, insuring the lien of the Original Security
Instrument as modified pursuant to the Amendment to Deed of Trust showing no
additional title exceptions other than the Permitted Exceptions (as defined
herein);

(c)        Borrower and Guarantor shall have delivered to Lender customary legal
opinions in form and substance satisfactory to Lender;

(d)        Borrower shall have delivered to Lender an Approved Annual Budget (as
defined herein) for calendar year 2014;

(e)        Borrower shall have paid the following amounts: (i) to LNR Partners,
LLC, the special servicer of the Loan, a modification fee in the amount of
$100,000.00; (ii) to Lender, an amount equal to $61,125.00 to reimburse Lender
for Taxes paid out of TI & LC Funds during the Existing Default, which amount
shall be held as TI & LC Funds (as defined in the Escrow Agreement); (iii) to
Lender, an amount equal to $105,000.00 to be held and applied as Tax and
Insurance Funds pursuant to the Escrow Agreement; (iv) to Lender, an amount
equal to $356,737.19 for payment to Lender of previously unremitted debt service
payments (which amount shall not include any default interest or late fees) due
to Lender under the A Note as of the Effective Date; (v) to Lender, an amount
equal to $448,959.18 which shall be applied to pay down the outstanding
principal balance of the A Note as of the Effective Date; and (vi) to Lender,
all of Lender’s costs and expenses incurred in connection with the Existing
Default, the Modification and the transactions contemplated hereby, including,
without limitation, Lender’s reasonable attorneys’ fees. All of such amounts
shall be paid from equity and not revenues generated by the Property.

3



 



ARTICLE II.

DEFERRED AMOUNTS

2.1.       Borrower and Lender hereby acknowledge and agree that there is now
due and owing on the A Note and the B Note the principal sums set forth on
Exhibit B attached hereto, without defense, offset or counterclaim of any kind.
As of the date hereof, certain amounts are due in connection with the Loan, and
such amounts are set forth on Exhibit B (the “Deferred Amount”), which amounts
shall be recoverable by Lender subject to Section 3.3(c) hereof.

2.2.       Borrower and Lender hereby acknowledge and agree that the A Note, the
B Note, the Deferred Amount, and any and all other amounts that are or may
become due in connection with the Loan Documents, are secured by the lien of the
Existing Security Instrument on the Property. 

ARTICLE III.

loan modification

3.1.        Amendments to Defined Terms. From and after the Amendment Date, all
references to the Security Instrument in this Modification Agreement and the
other Loan Documents shall mean and refer to the Existing Security Instrument,
as amended by this Modification Agreement, the Amendment to Deed of Trust and
the other Modification Documents. From and after the Amendment Date, all
references to the “Note” in the Existing Security Instrument and the other Loan
Documents shall mean and refer to each of the A Note and the B Note, each as
amended in connection with this Modification.

3.2.        Additional Defined Terms. For all purposes hereof, except as
specifically provided to the contrary or if the context clearly indicates a
contrary intent, the following terms shall have the following meanings:

“Amendment Date” shall have the meaning set forth in the preamble to this
Modification Agreement.

“Amendment to Deed of Trust” shall mean that certain Amendment to the Deed of
Trust and Security Agreement and Amendment to Assignment of Leases and Rents,
dated as of the Amendment Date, executed by Borrower and Lender.

“AmREIT” shall have the meaning set forth in the recitals of this Modification
Agreement.

“A Note” shall have the meaning set forth in the recitals of this Modification
Agreement.

4



 



“Approved Annual Budget” shall mean have the meaning set forth in Section 3.8 of
this Modification Agreement.

“Assumption Agreement” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Bank” shall have the meaning set forth in Section 3.4(a) of this Modification
Agreement.

“B Note” shall have the meaning set forth in the recitals of this Modification
Agreement.

“Borrower Appraisal” shall have the meaning set forth in Section 3.5(c) of this
Modification Agreement.

“Borrower Releasing Parties” shall have the meaning set forth in Section 6.5 of
this Modification Agreement.

“Capital Event” or “Capital Events” shall have the meaning set forth in Section
3.5(a) of this Modification Agreement.

“Cash Management Account” shall have the meaning set forth in Section 3.4(a) of
this Modification Agreement.

“Cash Management Bank” shall have the meaning set forth in Section 3.4(a) of
this Modification Agreement.

“Cash Management Bank Fee” shall have the meaning set forth in paragraph 1 of
Schedule II of this Modification Agreement.

“Deemed Approval Requirements” shall mean, with respect to any matter, that (i)
no Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all required information and documentation relating
thereto as may be reasonably required in order to approve or disapprove such
matter (the “Approval Information”) and (B) marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS
OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the Initial Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have
failed to respond to the Initial Notice within the aforesaid time-frame; (iv)

5



 



Borrower shall have thereafter submitted to Lender a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to respond to the Second Notice within the
aforesaid time-frame. For purposes of clarification, Lender requesting
additional and/or clarified information, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Lender for purposes
of the foregoing.

“Deferred Amount” shall have the meaning set forth in Section 2.1 of this
Modification Agreement.

“Deposit Account” shall have the meaning set forth in Section 3.4(a) of this
Modification Agreement.

“Deposit Account Control Agreement” shall mean that certain Deposit Account
Control Agreement, between Lender, Borrower and Wells Fargo Bank, National
Association, dated as of even date herewith.

“Effective Date” shall have the meaning set forth in the preamble of this
Modification Agreement.

“Environmental Indemnity Agreement” shall have the meaning set forth in the
recitals of this Modification Agreement.

“Escrow Agreement” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Existing Default” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Extension Option” shall have the meaning set forth in Section 3.7 of this
Modification Agreement.

“Existing Security Instrument” shall have the meaning set forth in the recitals
of this Modification Agreement.

“Extended Maturity Date” shall have the meaning set forth in Section 3.7 of this
Modification Agreement.

6



 



“Extension Term” shall have the meaning set forth in Section 3.7 of this
Modification Agreement.

“Guarantor” shall have the meaning set forth in the preamble to this
Modification Agreement.

“Guaranty” shall have the meaning set forth in the recitals of this Modification
Agreement.

“Initial Maturity Date” shall mean June 1, 2015.

“Lender Appraisal” shall have the meaning set forth in Section 3.5(c) of this
Modification Agreement.

“Lender Party” shall have the meaning set forth in Section 6.5 of this
Modification Agreement.

“Liabilities” shall have the meaning set forth in paragraph 4 of Schedule II of
this Modification Agreement.

“Loan Documents” shall mean the Original Loan Documents as modified by the
Modification Documents, as the same may be further modified from time to time.

“Lockbox” shall have the meaning set forth in Section 3.4(e)(i) of this
Modification Agreement.

“Major Event of Default” shall have the meaning set forth in Section 3.6 of this
Modification Agreement.

“Manager” shall mean AmREIT Realty Investment Corporation, a Texas corporation.

“Maturity Date” shall mean the Initial Maturity Date, as such date may be
extended pursuant to and in accordance with Section 3.7 hereof, or such other
date on which the final payment of the principal amount of the Loan becomes due
and payable as herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

“Modification” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Modification Agreement” shall have the meaning set forth in the recitals of
this Modification Agreement.

“Modification Documents” shall have the meaning set forth in Section 1.1(a) of
this Modification Agreement.

7



 



“Net Capital Proceeds” shall have the meaning set forth in Section 3.5(d) of
this Modification Agreement.

“Original ALR” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Original A Note” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Original B Note” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Original Closing Date” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Original Guarantor” shall have the meaning set forth in the recitals of this
Modification Agreement.

“Original Loan Documents” shall have the meaning set forth in the recitals of
this Modification Agreement.

“Original Security Instrument” shall have the meaning set forth in the recitals
of this Modification Agreement.

“Payment Date” shall have the meaning set forth in Section 3.3(a) of this
Modification Agreement.

“Permitted Exceptions” shall have the meaning set forth in Section 5.2 of the
Existing Security Instrument.

“Property” shall have the meaning set forth in the recitals of this Modification
Agreement.

“Proposed Capital Event Notice” shall have the meaning set forth in Section
3.5(a) of this Modification Agreement.

“Qualified Appraiser” shall have the meaning set forth in Section 3.5(c) of this
Modification Agreement.

“Refinancing” shall have the meaning set forth in Section 3.5(a) of this
Modification Agreement.

“Refinancing Lender Appraisal” shall have the meaning set forth in Section
3.5(c) of this Modification Agreement.

“Release Date” shall have the meaning set forth in the recitals of this

8



 



Modification Agreement.

“Returned Item” shall have the meaning set forth in paragraph 3 of Schedule II
of this Modification Agreement.

“Sale” shall have the meaning set forth in Section 3.5(a) of this Modification
Agreement.

“Security Instrument” shall mean the Existing Security Instrument, as amended by
this Modification Agreement and the Amendment to Deed of Trust.

“Tenant Direction Letter” shall have the meaning set forth in Section 3.4(e) of
this Modification Agreement.

“Third Party Appraisal” shall have the meaning set forth in Section 3.5(c) of
this Modification Agreement.

3.3.        Debt Service Payments and Accrued Interest; Satisfaction and Release
of Loan. Notwithstanding anything to the contrary in the Security Instrument,
the A Note or the B Note, from and after the Amendment Date:

(a)         Provided no Event of Default has occurred and is continuing, on the
first day of July, 2014, and on the first day of each calendar month thereafter,
through but not including the Maturity Date (each a “Payment Date”), Borrower
shall pay to Lender a monthly payment of interest only at Applicable Interest
Rate (as defined in the A Note) on the then outstanding principal amount of the
A Note.

(b)         Provided no Event of Default has occurred and is continuing, from
and after the Amendment Date, through but excluding the Maturity Date, no
monthly payment amounts shall be payable under the B Note and no interest shall
accrue thereunder.

(c)         All amounts due under the Loan, including without limitation, the A
Note, the B Note and the Deferred Amount, shall be due and payable to Lender on
the earlier to occur of the Maturity Date and the acceleration of the Loan;
provided, however, if Borrower has (i) paid the amounts necessary to pay all
amounts due on the A Note, (ii) complied with the terms and conditions of
Section 3.5 hereof, and (iii) no Event of Default has occurred which is
continuing at the time of payment, Lender will accept payment of the Net Capital
Proceeds in accordance with Section 3.5(e) of this Modification Agreement in
full satisfaction of the A Note, the B Note and the Deferred Amount and upon
such full satisfaction, Lender shall release the Security Instrument, provided
that all escrow, closing and recording costs and the costs of preparing and
delivering such release shall be borne by Borrower.

3.4.        Cash Management; Reserves.

(a)         Establishment of Deposit Account and Cash Management Account. Lender
and

9



 



Borrower have caused Wells Fargo Bank, National Association (“Bank”) to
establish a depository account, for the benefit of Lender, that bears account
number 4952550838 and is designated “AmREIT Westside Plaza, LP CMA FBO Wells
Fargo Bank, N.A. as Master Servicer for U.S. Bank, N.A., as trustee for the
Registered Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2005-LDP2” (such account,
all funds at any time on deposit therein and any proceeds, replacements or
substitutions of such account or funds therein, are referred to herein as the
“Deposit Account”) pursuant to the terms and conditions of the Deposit Account
Control Agreement. If the Deposit Account Control Agreement is terminated for
any reason while the Loan is outstanding, Borrower shall enter into a
replacement Deposit Account Control Agreement with a financial institution, and
on terms and conditions, acceptable to Lender. Simultaneously herewith, Lender,
on Borrower’s behalf, shall establish a cash management account (the “Cash
Management Account”) with Wells Fargo Bank, National Association (“Cash
Management Bank”), in the name of Borrower for the sole and exclusive benefit of
Lender. Pursuant to the Deposit Account Control Agreement, funds on deposit in
the Deposit Account shall be transferred on each Business Day to the Cash
Management Account. Additional provisions relating to the Cash Management
Account are attached hereto as Schedule II and Schedule III and such schedules
are hereby incorporated by reference into this Modification Agreement.

(b)         Control of Deposit Account and Cash Management Account. Borrower
acknowledges and agrees that neither Borrower, nor any other party claiming on
behalf of, or through, Borrower, shall have any right, title or interest,
whether express or implied, in either the Deposit Account or the Cash Management
Account to withdraw or make use of any amounts from the Deposit Account or the
Cash Management Account.

(c)         Funds in Deposit Account and Cash Management Account as Security for
the Loan; Grant of Security Interest. As security for full payment of the Loan
and timely performance of Borrower’s obligations under the Loan Documents,
Borrower hereby pledges, transfers, assigns and sets over to Lender, and grants
to Lender a continuing first priority security interest in and to, the Deposit
Account and the Cash Management Account, all money deposited therein from time
to time, and all profits and proceeds thereof. Borrower agrees to execute,
acknowledge, deliver, file or do, at its sole expense, all other acts,
assignments, notices, agreements or other instruments as Lender may reasonably
require in order to perfect the foregoing security interest, pledge and
assignment or otherwise to fully effectuate the rights granted to Lender by this
Section 3.4(c). In addition to all other rights and remedies provided for herein
or otherwise available at law or in equity, Lender shall have all rights of a
secured party under Article 9 of the UCC with respect to the Deposit Account and
the Cash Management Account and funds deposited therein.

(d)         Deposits. On or before the date hereof, Borrower shall (a) deposit
or cause Manager to deposit on or before the date hereof into the Deposit
Account all Rents prepaid with respect to the Property and (b) cause all Rents
to be paid and deposited directly into the Deposit Account by directing tenants
to make payments of Rents to the Lockbox (as defined below) in

10



 



accordance with Section 3.4(e) below. If, however, Borrower or Manager receives
any payments directly from its tenants, whether by check, wire transfers or
other means, Borrower shall deposit, or cause Manager to deposit, such sums in
the Deposit Account within two (2) Business Days of Borrower’s, or Manager’s
receipt thereof and shall be deemed to have received such funds in trust for
Lender until so deposited.

(e)         Tenant Direction Notices.

 (i)          Without limiting Borrower’s obligations under Section 3.4(d), on
or before the date hereof, Borrower shall direct each tenant of the Property, by
written notice in the form of the letter attached hereto as Exhibit C, with only
such modifications thereto as have Lender’s prior written approval (each a
“Tenant Direction Letter”), to remit all payments required under the tenant’s
Lease to the a unique U.S. Postal Service address to be used for remittances
which are to be deposited into the Deposit Account (“Lockbox”). Borrower shall
provide a Tenant Direction Letter to each new tenant of the Property as each new
Lease is executed. If Borrower fails to provide any such notice (and without
prejudice to Lender’s rights with respect to such default), or any other Event
of Default has occurred and is continuing, Lender shall have the right to direct
tenants of the Property to remit all Rents directly into the Deposit Account by
issuing a Tenant Direction Letter or other notice as Lender deems appropriate.
Borrower hereby grants to Lender a power of attorney to sign and deliver the
foregoing notices in the event Borrower fails to do the same, which power of
attorney shall be deemed coupled with an interest and irrevocable for so long as
the Loan is unpaid, and Borrower hereby directs all tenants under the Leases
(and any successor to the interest of any such tenant) to follow any such
instructions given by Lender, notwithstanding any contrary instructions from
Borrower and without any further consent by, or notice to, Borrower and without
any obligation or right on the tenant’s part to verify the actual existence of
an Event of Default or other event claimed by Lender as the basis for Lender’s
right to send such notice.

 (ii)         No modifications or revocations of any issued Tenant Direction
Letter (or other notice given by Lender pursuant to clause (i) above) are
permitted without Lender’s prior written approval. Upon Lender’s request from
time to time, Borrower will certify in writing that it has sent a Tenant
Direction Letter to all tenants of the Property or otherwise demonstrate to
Lender’s satisfaction that Tenant Direction Letters have been issued to all
tenants of the Property.

 (iii)        Upon Lender’s request from time to time, Borrower shall provide a
written statement to Lender itemizing the Rents deposited in the Deposit Account
for the period covered by Lender’s request and such supporting documentation as
Lender reasonably may require.

(f)          The Deposit Account and the Cash Management Account shall be under
Lender’s sole dominion and control and, unless otherwise determined by Lender in
accordance with its remedies under the Loan Documents, maintained and
administered thereafter in accordance with the requirements of this Section 3.4.

(g)         Monthly Waterfall Prior to an Event of Default. Subject to the
provisions of this

11



 



Section 3.4 and provided that no Event of Default then exists, Lender shall
cause the Cash Management Bank, on each Payment Date, to allocate all funds, if
any, on deposit in the Cash Management Account to disburse such funds in the
following amounts and order of priority:



(i)first, to Lender, an amount equal to the Tax and Insurance Funds (as defined
in the Escrow Agreement), for the payment of (a) one-twelfth (1/12) of the
amount that would be sufficient to pay all Taxes payable, or estimated by the
Lender to be payable, during the next ensuing twelve (12) months and (b)
one-twelfth (1/12) of an amount which would be sufficient to pay Insurance
Premiums due for the renewal of the coverage afforded by the Policies upon the
expiration thereof;

(ii)second, to Borrower, for the payment of operating expenses, in an amount
equal to the monthly operating expenses provided for in the applicable Approved
Annual Budget for such month;

(iii)third, to Lender, for the monthly payment of interest due under the A Note;

(iv)fourth, to Cash Management Bank, an amount equal to the fees and expenses
incurred in connection with the Cash Management Account; and

(v)fifth, to Lender, all remaining sums shall be held as TI & LC Funds.

During the continuance of an Event of Default, Lender shall have the right to
withdraw and apply funds from the Cash Management Account to payment of any and
all debts, liabilities and obligations of Borrower to Lender pursuant to, or in
connection with, the Loan, the Loan Documents and this Modification Agreement,
in such order, proportion and priority as Lender may determine in its sole
discretion. 

(h)          Borrower’s Responsibility for Sufficient Funds. Notwithstanding
anything to the contrary herein, Borrower acknowledges that (a) Borrower is
responsible for monitoring the sufficiency of funds deposited in the Deposit
Account and that Borrower is liable for any deficiency in available funds,
irrespective of whether Borrower has received any account statement, notice or
demand from Lender or Bank and (b) Lender’s maintenance and operation of the
Lockbox and Deposit Account is not a commitment by Lender, and imposes no
obligation on Lender, to advance funds on Borrower’s behalf to make the payments
identified in Section 3.4(g) or otherwise required under the Loan Documents. If
on any Payment Date, the amount in the Cash Management Account is insufficient
to make all of the transfers described in subsections 3.4(g)(i) and (iii) above,
it shall be an “Event of Default” if Borrower fails to make the payments
described in subsections 3.4(g)(i) and (iii) above.

(i)           Reserves; TI & LC Funds. For the avoidance of doubt and
notwithstanding anything in the Escrow Agreement or the Original Loan Documents
to the contrary, as of the

12



 



Amendment Date, there will be no other reserves or impounds due on a monthly
basis under either the A Note or the B Note except those as required under
Section 3.4(g) hereof. Borrower may make requests for disbursements of TI & LC
Funds for leasing activity approved by Lender and such funds shall be disbursed
subject to the terms and conditions of Section 2.4 of the Escrow Agreement.

3.5.          Capital Events and Application of Capital Event Proceeds.

(a)           In the event of (i) a proposed sale of the Property in an arm’s
length, bona fide all cash sale after a commercially reasonable marketing
process and pursuant to a purchase and sale agreement, in each case, approved by
Lender in accordance with the provisions hereof, to a third party entity in
which none of Borrower, Guarantor or any affiliate of Borrower or Guarantor has
any direct or indirect interest (a “Sale”), or (ii) a proposed refinancing of
the Property with commercially reasonable terms approved by Lender (a
“Refinancing”, and together with a Sale, collectively the “Capital Events” or
each a “Capital Event”), Borrower shall provide written notice to the Lender of
the anticipated Capital Event not more than one hundred-eighty (180) nor less
than sixty (60) days prior to the anticipated occurrence of such Capital Event
(such notice, the “Proposed Capital Event Notice”). The Proposed Capital Event
Notice may be revoked by Borrower at any time, provided that Borrower pays all
fees and expenses (including attorney’s fees) actually incurred by Lender in
connection with processing the proposed Capital Event request. For the avoidance
of doubt, no Capital Event or other prepayment of the Loan may occur prior to
March 1, 2015.

(b)           In the event of a proposed Sale, the Proposed Capital Event Notice
shall include a copy of the proposed marketing plan for the Property, including
the proposed broker and proposed marketing agreement. The proposed marketing
process shall be commercially reasonable, as determined by Lender. If Lender
approves of the proposed marketing process, then Borrower shall keep Lender
reasonably apprised of the progress of such marketing process, including
providing Lender with copies of all offers and updates regarding the status of
negotiations, as well as all drafts of the proposed purchase and sale
documentation. Provided that Borrower has kept Lender apprised of the marketing
process in accordance with the provisions hereof and if the Deemed Approval
Requirements are fully satisfied in connection with Borrower’s request for
Lender’s approval of any purchase and sale agreement and Lender thereafter fails
to respond, Lender’s approval shall be deemed given with respect to the approval
of such purchase and sale agreement. For the avoidance of doubt, the sale or
transfer of the Property, including without limitation, the sale or transfer of
the direct or indirect equity interests in Borrower shall be prohibited without
the prior written consent of Lender if such sale or transfer does not comply
with Section 3.5 hereof, unless at the time of the closing of such transfer or
sale, all sums due under the Loan Documents are paid in full, including, without
limitation, the payment in full of the A Note, the B Note and the Deferred
Amount.

(c)           In the event of a Refinancing, the Proposed Capital Event Notice
shall include a copy of the proposed mortgage application and a copy of the
Borrower’s appraisal prepared by a Qualified Appraiser (the “Borrower
Appraisal”). Borrower shall also deliver to Lender

13



 



promptly upon receipt a copy of the appraisal being used by Borrower’s lender
for such Refinancing prepared by a Qualified Appraiser (such appraisal, the
“Refinancing Lender Appraisal”). Lender shall have the right (but not the
obligation) in connection with a Refinancing to retain a Qualified Appraiser
selected by Lender to appraise the Property (such appraisal, the “Lender
Appraisal”). (I) If Lender does not obtain a Lender Appraisal, the fair market
value of the Property shall be the fair market value of the Property contained
in the Borrower Appraisal. (II) If Lender does obtain a Lender Appraisal, and if
the Borrower Appraisal and the Lender Appraisal vary by less than 5% of the
higher amount, the fair market value of the Property shall be the average of
such appraisals. (III) (A) If Lender does obtain a Lender Appraisal, and if the
Borrower Appraisal and Lender Appraisal vary by more than 5% of the higher
amount, then the two Qualified Appraisers shall choose a third Qualified
Appraiser, which third Qualified Appraiser shall render its opinion of the fair
market value of the Property (such appraisal, the “Third Party Appraisal”). (B)
If a Third Party Appraisal is obtained, the fair market value of the Property
shall be the average of the two highest values set forth in the Borrower
Appraisal, the Lender Appraisal and the Third Party Appraisal. Notwithstanding
anything in the foregoing to the contrary, if the Refinancing Lender Appraisal
contains a fair market value of the Property greater than the fair market values
of the Property obtained in subsections (I), (II) or (III) in this Section
3.5(c), the fair market value of the Property shall be the fair market value of
the Property contained in the Refinancing Lender Appraisal. Borrower shall pay
the cost of any such appraisals regardless of whether the Qualified Appraiser is
retained by Borrower, Borrower’s refinancing lender or Lender. “Qualified
Appraiser” means an independent individual appraiser, selected by the applicable
party, that is certified or licensed in the state in which the Property is
located (if such state provides for certification or licensing), and who has a
minimum of five years’ experience in the appraisal of similar properties in the
geographic area in which the Property is located.

(d)          For purposes of this Section 3.5, “Net Capital Proceeds” shall mean
the following:

(i)in the event of a Sale, the greater of (A) gross sale price less Borrower’s
actual, third party expenses of the sale that have been approved by Lender (in
writing), and (B) the amount necessary to pay the A Note in full pursuant to
Section 3.5(e)(i) hereof; and

(ii)in the event of a Refinancing, the greatest of (A) the gross loan proceeds
less Borrower’s actual third party transaction costs and expenses in connection
with such a Refinancing that have been approved by Lender (in writing), (B) the
fair market value of the Property determined in accordance with Section 3.5(c)
hereof, and (C) the amount necessary to pay the A Note in full pursuant to
Section 3.5(e)(i) hereof.

(iii)In addition, in all circumstances, Net Capital Proceeds shall also include
the balances in the Borrower’s operating account, all reserves and escrows, and
other accounts related to the Loan or Property.

14



 



(e)           Upon the occurrence of a Capital Event and provided that no Event
of Default has occurred and is continuing and Borrower has otherwise satisfied
the conditions hereof, Net Capital Proceeds shall be disbursed as follows:

(i)first, to Lender, an amount sufficient to pay all principal and interest and
other amounts due on the A Note (including all reasonable costs and expenses
incurred by Lender in connection with such Capital Event);

(ii)second, to Lender, an amount equal to the lesser of (I) fifty percent (50%)
of the Net Capital Proceeds remaining after payment of (i) above and (II) the
outstanding principal balance of the B Note;

(iii)third, to Borrower, an amount equal to fifty percent (50%) of the Net
Capital Proceeds remaining after payment of (i) above; and

(iv)fourth, to Borrower, the remainder.

To the extent the actual proceeds received by Borrower as a result of a Capital
Event are less than the Net Capital Proceeds as defined in Section 3.5(d)
hereof, Borrower shall nonetheless be obligated to fund such shortfall to the
extent necessary to make the distributions to Lender in accordance with the
provisions of Section 3.5(e) hereof.

3.6.          Non-Interference; Cooperation.  Following the occurrence of an
Event of Default for the failure to make scheduled debt service payments, in
accordance with this Modification Agreement, the failure to repay principal due
on the Loan on the Maturity Date in accordance with this Modification Agreement,
the failure to comply with Section 3.5 hereof, or the failure to comply with
Section 3.4 hereof in all material respects (each a “Major Event of Default”),
Borrower shall not take any action of any kind or nature whatsoever, directly or
indirectly, to delay, oppose, avoid, contest, impede, obstruct, hinder, enjoin
or otherwise interfere in any manner with Lender’s exercise or enforcement of
its rights and remedies against the Property or any other collateral securing
the Loan, under the Loan Documents or under applicable law, including without
limitation, the appointment of a receiver, foreclosure, recordation of a deed in
lieu, or collection on a guaranty, provided that in no event shall the
provisions hereof be deemed to preclude Borrower from contesting in good faith,
the existence of any defaults other than a Major Event of Default. Further,
Borrower shall cooperate with Lender in the calculation of payments due in
connection with any Capital Event, including, without limitation, remitting to
Lender all amounts owed to Lender pursuant to Section 3.5(e) hereof.

3.7.          Extension of Maturity Date. Borrower shall have the option to
extend the term of the Loan beyond the Initial Maturity Date for one (1) term
(such option, the “Extension Option”, and such term, the “Extension Term”) of
one (1) year (the Maturity Date following the exercise of the Extension Option
is hereinafter the “Extended Maturity Date”) upon satisfaction of the following
terms and conditions, following which the term of the Loan shall automatically
be extended for one (1) year:

15



 



(a)           no Event of Default shall have occurred which is continuing at the
time the Extension Option is exercised or on the Initial Maturity Date;

(b)           Borrower shall provide Lender with written notice of its election
to extend the Maturity Date as aforesaid not later than ninety (90) days prior
to the Initial Maturity Date;

(c)           Borrower shall have delivered to Lender together with its notice
pursuant to subsection (b) of this Section 3.7 and on the commencement date of
the Extension Term, an officer’s certificate in form acceptable to Lender
certifying that each of the representations and warranties of Borrower contained
in the Loan Documents is true, complete and correct in all material respects as
of the giving of the officer’s certificate to the extent such representations
and warranties are not matters which by their nature can no longer be true and
correct as a result of the passage of time;

(d)           simultaneously with delivering its notice pursuant to subsection
(b) of this Section 3.7, Borrower shall pay to Lender (i) an extension fee equal
to one percent (1%) of the then outstanding principal balance of the A Note
immediately prior to the payment described in the succeeding clause (ii), and
(ii) an amount equal to ten percent (10%) of the then outstanding principal
balance of the A Note (the “Extension Payment”). The Extension Payment (or any
portions thereof) shall be applied in such proportions as Lender shall determine
in its sole discretion, to either (1) reduce the outstanding principal balance
of the A Note, and/or (2) to be held as TI & LC Funds; and

(e)           Borrower shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses of Lender, including reasonable attorneys’
fees, in connection with the foregoing.

All references in the Loan Documents to the “Maturity Date” shall mean the
“Extended Maturity Date” in the event the Extension Option is exercised.

3.8.         Approved Annual Budget. Borrower covenants and agrees to provide
and deliver to Lender, by no later than December 1st of each calendar year, an
annual operating budget for the next succeeding calendar year presented on a
monthly basis, including cash flow projections for the upcoming year and all
proposed capital replacements and improvements, which budget shall not take
effect until approved by Lender (after such approval has been given in writing,
such approved budget shall be referred to herein, as the “Approved Annual
Budget”). Until such time that Lender approves a proposed annual budget, the
Approved Annual Budget that exists for the immediately preceding calendar year,
shall apply to the then current calendar year; provided, that such Approved
Annual Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and utilities expenses.

3.9.         Exhibits and Schedules. The exhibits and schedules to this
Modification

16



 



Agreement are hereby incorporated into the Security Instrument as if fully set
forth and attached thereto.

3.10.        Amendment to the Guaranty. The first paragraph after Section 1.2(g)
of the Guaranty, beginning with “In addition, in the event . . .” is hereby
deleted in its entirety and replaced with the following:

“In addition, in the event:

(i) of fraud, willful misconduct or material misrepresentation by Borrower, its
general partners, if any, its members, if any, its principals, its affiliates,
its agents or its employees or by any Guarantor or Indemnitor in connection with
the Loan;

(ii) of a breach or default under Sections 4.3 or 8.2 of the Security
Instrument;

(iii) (a)  Borrower or any general partner or manager of Borrower, or any
Guarantor shall commence any case, proceeding or other action (1) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (2) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Borrower or any general partner or
manager of Borrower, or any Guarantor shall make a general assignment for the
benefit of its creditors; or

 

(b) there shall be commenced against Borrower or any general partner or manager
of Borrower, or any Guarantor any case, proceeding or other action of a nature
referred to in clause (a) above which (1) results in the entry of an order for
relief or any such adjudication or appointment or (2) remains undismissed,
undischarged or unbonded for a period of ninety (90) calendar days; or

 

(c) there shall be commenced against Borrower or any general partner or manager
of Borrower, or any Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ninety (90) calendar days from the entry
thereof; or

 

(d) Borrower or any general partner or manager of Borrower, or any Guarantor
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (a), (b) or (c)
above; or

17



 



 

(e) Borrower or any general partner or manager of Borrower, or any Guarantor
admits in writing its inability to, pay its debts as they become due (provided,
however, Borrower or any general partner or manager of Borrower, or any
Guarantor shall not be obligated to make capital contributions or fundings to
comply with the foregoing); or

 

(iv) Borrower violates, breaches or fails to comply, in any material respect,
with the covenants set forth in Section 3.6 (Non-Interference; Cooperation) of
the Modification Agreement, then the Guaranteed Obligations shall also include
the unpaid balance of the Debt (as defined in the Security Instrument).”

ARTICLE IV.

AMENDMENTS TO OTHER LOAN DOCUMENTS

4.1.        Omnibus Amendment to All Loan Documents. As of the Amendment Date,
each reference in any of the Loan Documents (i) to any other Loan Document shall
mean such Loan Document, as modified hereby or by any other Modification
Document and (ii) to any defined term which have been modified pursuant to this
Modification Agreement or any other Modification Document shall be deemed to be
a reference to each such defined term as so modified. For the avoidance of
doubt, each reference in any of the Loan Documents to the maturity date shall be
deemed to be a reference to the Maturity Date as modified in this Modification
Agreement. For the avoidance of doubt, a breach of any Modification Document
shall constitute a default (and if uncured) an Event of Default under the Loan
Documents.

4.2.        Notices. The notice addresses set forth in the Loan Documents are
hereby updated as follows:

  If to Borrower:

AmREIT Westside Plaza, LP

8 Greenway Plaza, Suite 1000

Houston, TX 77046

Attn: Tenel H. Tayar

Facsimile No.: 713.850.0498

 

  With a copy to:

Bass, Berry & Sims PLC

The Tower at Peabody Place

100 Peabody Place, Suite 900

Memphis, TN 38103-3672

Attn: T. Gaillard Uhlhorn

Facsimile No.: 901.543.5999

 

  If to Guarantor: AmREIT Monthly Income & Growth Fund III, Ltd.
8 Greenway Plaza, Suite 1000
Houston, TX 77046  

18



 

 

 





Attn: Tenel H. Tayar

Facsimile No.: 713.850.0498

        With a copy to:

Bass, Berry & Sims PLC

The Tower at Peabody Place

100 Peabody Place, Suite 900

Memphis, TN 38103-3672

Attn: T. Gaillard Uhlhorn

   

Facsimile No.: 901.543.5999

 

  If to Lender:

c/o Wells Fargo Commercial Mortgage Servicing

550 South Tryon Street, 12th Floor

Charlotte, NC 28202

MAC D1086-120

Attn: Doug Ratcliff

 

and

 

c/o LNR Partners, LLC

1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

Attn: Director of Servicing

       

With a copy to:

 

 

 

 

If to Cash
Management Bank:

Dechert LLP

90 State House Square, 12th Floor

Hartford, Connecticut 06103

Attn: Katherine A. Burroughs, Esq.

 

 

Wells Fargo Bank, National Association

c/o Wells Fargo Commercial Mortgage Servicing
550 South Tyron Street, 12th Floor
Charlotte, North Carolina, 28202 MAC D1086-120
Attn: Tracey Orcutt

Facsimile No.: (704) 715-0035

     

ARTICLE V.

REPRESENTATIONS AND RATIFICATION

5.1.         Representations. Borrower and Guarantor represent and warrant that
this Modification Agreement and each of the other Modification Documents,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to bankruptcy,
insolvency and other limitations on creditors’ rights generally and to

19



 



equitable principles. Borrower and Guarantor represent and warrant, with regard
to itself only, that as of the Amendment Date, the execution and delivery by it
of the Modification Documents to which it is a party and the performance of its
respective obligations thereunder (i) have been duly authorized by all requisite
action on the part of such party, as applicable, (ii) will not violate any
provision of any applicable legal requirements, decree, injunction or demand of
any court or other governmental authority, any organizational document of such
party, as applicable, or any indenture or agreement or other instrument to which
such party, as applicable, is a party or by which such party, as applicable, is
bound, (iii) will not be in conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under, or result in the
creation or imposition of any lien of any nature whatsoever upon any of the
property or assets of such party, as applicable, pursuant to any such indenture
or agreement or instrument, (iv) has been duly executed and delivered by such
party, as applicable, (v) except for those obtained or filed on or prior to the
Amendment Date, it is not required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
governmental authority or other agency in connection with or as a condition to
such party’s execution, delivery or performance of the Modification Documents
and (vi) the Modification Documents to which such party is a party, have been
duly authorized, executed and delivered by such party, as applicable. Borrower
further represents and warrants to Lender that (i) there shall be no change in
the property manager of the Property as a result of the Modification and (ii)
there shall be no transfer of the direct or indirect equity interests in
Borrower as a result of the Modification.

5.2.         Borrower Ratification of Loan Documents. Borrower hereby (i)
unconditionally ratifies and confirms, renews and reaffirms all of its
obligations under the Loan Documents, as amended hereby, (ii) acknowledges and
agrees that such obligations remain in full force and effect, binding on and
enforceable against it in accordance with the terms, covenants and conditions of
the Loan Documents, without impairment, and remains unconditionally liable to
Lender in accordance with the terms, covenants and conditions of the Loan
Documents, as amended hereby, (iii) acknowledges and agrees that nothing herein
contained shall be construed to impair the security or affect the priority of or
otherwise impair the lien of any mortgage or other lien which Lender ever had,
now has or may hereafter have on any property of Borrower under any of the Loan
Documents, nor to impair any rights or powers which Lender or its successors may
have for nonperformance of any term of any of the Loan Documents, (iv) ratifies
and confirms, renews and reaffirms in all respects and without condition, all of
the terms, covenants and conditions set forth in the Loan Documents, as amended
hereby, and (v) represents and warrants that, except as amended by this
Modification Agreement, to the best of Borrower’s knowledge, all representations
and warranties made by Borrower contained in the Loan Documents are true and
correct in all material respects as if made on the date hereof (except in each
case for representations and warranties which by their terms are expressly
applicable to an earlier date, in which event such representations and
warranties shall be true and correct as of such earlier date) and are not
limited in any way by the representations and warranties set forth in this
Modification Agreement, except as set forth below on Schedule I.

5.3.         Guarantor Ratification of Loan Documents. Guarantor hereby (i)
agrees to the modification of the Loan and the Guaranty as set forth herein,
(ii) unconditionally ratifies and

20



 



confirms, renews and reaffirms all of its respective obligations under (A) the
Guaranty as amended by the Modification Documents, and (B) the Environmental
Indemnity Agreement, (iii) acknowledges and agrees that such obligations remain
in full force and effect, binding on and enforceable against Guarantor in
accordance with the terms, covenants and conditions of the Guaranty and the
Environmental Indemnity Agreement, without impairment, and remain
unconditionally liable to Lender in accordance with the terms, covenants and
conditions of the Guaranty and the Environmental Indemnity Agreement, (iv)
acknowledges and agrees that nothing herein contained shall be construed to
impair the security or affect the priority of or otherwise impair the lien of
any mortgage or other lien which Lender ever had, now has or may hereafter have
on any property of Guarantor and Borrower under any of the Loan Documents, nor
to impair any rights or powers which Lender or its successors may have for
nonperformance of any term of any of the Loan Documents, (v) ratifies and
confirms, renews and reaffirms in all respects and without condition, all of the
terms, covenants and conditions set forth in the Guaranty and the Environmental
Indemnity Agreement, (vi) represents, warrants and agrees that, as of the date
hereof, it has no defenses, set-offs, rights of recoupment, claims or
counterclaims of any nature with respect to its obligations under both the
Guaranty and the Environmental Indemnity Agreement or the enforcement thereof,
and (vii) represents and warrants that, to the best of Guarantor’s knowledge,
all representations and warranties made by Guarantor contained in the Guaranty,
the Environmental Indemnity Agreement, and the Assumption Agreement are true and
correct in all material respects as if made on the date hereof (except in each
case for representations and warranties which by their terms are expressly
applicable to an earlier date, in which event such representations and
warranties shall be true and correct as of such earlier date).

ARTICLE VI.

WAIVERS AND RELEASES

6.1.         Consideration. Each of Borrower and Guarantor hereby acknowledges
and agrees that (i) it has received good and valuable consideration for its
agreement to the terms and provisions of this Modification Agreement, (ii) its
agreement to such terms and provisions is a material condition and inducement to
Lender’s willingness to enter into this Modification Agreement, (iii) Lender has
relied upon the agreement of each of Borrower and Guarantor to such terms and
provisions in entering into this Modification Agreement and Lender would not
have entered into this Modification Agreement without the agreement of Borrower
and Guarantor to the terms and provisions of this Modification Agreement and
this Article VI of this Modification Agreement in particular, (iv) it has been
represented by competent counsel of its own choosing in the negotiation of this
Modification Agreement and this Article VI of this Modification Agreement in
particular, and it has discussed these provisions with counsel and hereby
knowingly and willingly waives its rights as described in this Article VI of
this Modification Agreement. This Modification Agreement may be introduced as
evidence in any judicial or other proceeding, without further authentication or
foundation, and shall constitute prima facie evidence of the facts and
agreements set forth herein.

6.2.         Waiver of Automatic Stay. Lender shall be and is entitled to, and
Borrower and

21



 



Guarantor hereby consent to, relief from the stay imposed by Section 362 of the
Bankruptcy Code, as amended, in any applicable proceeding. Borrower and
Guarantor represent, warrant and agree that (i) each is a sophisticated
commercial party experienced in transactions similar to the transaction
contemplated herein and is represented by counsel of its own choosing, which
counsel is experienced in transactions similar to the transaction contemplated
herein, as determined by Borrower and Guarantor in their respective sole
discretion, (ii) each has been given good and valuable consideration for the
waiver described in this Section 6.2, (iii) none of such parties have entered
into this Modification Agreement with the intention, expectation or belief that
its respective performance in accordance with the terms this Modification
Agreement will adversely affect its secured or unsecured creditors other than
Lender, if any, and (iv) each is entering into this Modification Agreement with
a reasonable, good faith expectation that it will be able to otherwise perform
and satisfy its respective obligations in respect of this Modification
Agreement, the Loan and the Loan Documents together with its respective
obligations to its secured and unsecured creditors other than Lender, if any, as
and when such obligations become due.

6.3.         No Bankruptcy Intent. Borrower and Guarantor represent as follows:
neither Borrower nor Guarantor have any intent as of the date hereof to (i) file
any voluntary petition under any Chapter of the Bankruptcy Code, Title 11,
U.S.C.A., or in any manner to seek any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
local, state, federal or other insolvency law or laws providing relief for
debtors, (ii) directly or indirectly cause any involuntary petition under any
Chapter of the Bankruptcy Code, Title 11, U.S.C.A. to be filed against Borrower
or Guarantor, or (iii) directly or indirectly cause the Property or any portion
or any interest of Borrower in the Property to become the property of any
bankrupt estate or the subject of any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
local, state, federal or other insolvency law or laws providing relief for
debtors.

6.4.         No Defaults, Defenses, Counterclaims or Offsets. Borrower and
Guarantor agree, acknowledge, represent, warrant and covenant that as of the
date hereof, giving effect to the modifications of the Loan contemplated hereby,
(except for the Existing Default) no default or Event of Default has occurred
which is continuing under any of the Loan Documents. Borrower and Guarantor for
itself and its respective heirs, executors, administrators and successors and
assigns, and by its execution hereof (i) hereby acknowledges, admits and agrees
that, as of the date hereof, there are no objections, claims, defenses,
counterclaims or offsets relating to their obligations under or in respect of
the Loan, the Loan Documents or to the enforcement or exercise by Lender of any
of its rights, powers or remedies under or in respect of the Loan Documents, at
law or in equity, (ii) hereby irrevocably waives, relinquishes and releases any
and all such objections, claims, defenses, counterclaims or offsets that may now
exist, including without limitation, any and all such objections, claims,
defenses, counterclaims or offsets whether known or unknown, foreseeable or
unforeseeable, (iii) hereby irrevocably waives any notice of presentment for
payment, demand, protest and any other notice of demand, protest and nonpayment
and all other notices, and (iv) hereby irrevocably further waives and renounces,
to the fullest extent permitted by law, all rights to the benefits of any
moratorium, reinstatement,

22



 



marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by the Constitution and laws
of the United States of America and of each state thereof, both as to itself and
in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by the A Note, the B Note or the other
Loan Documents.

6.5.         Releases. Borrower and Guarantor on behalf of itself and its
respective, heirs, executors, administrators and successors and assigns
(collectively, the “Borrower Releasing Parties”) hereby irrevocably remises,
releases, acquits, satisfies and forever discharges Lender and all of its past,
present and future partners, officers, directors, employees, agents, attorneys,
servicers, subservicers, special servicers, contractors, representatives,
participants, successors, assigns, subsidiaries, affiliates, parents and
predecessors in interest (each a “Lender Party” and collectively, the “Lender
Parties”) from any and all manner of debts, accounts, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands and causes of action of any nature whatsoever, whether at law or
in equity, whether known or unknown, which any of Borrower Releasing Parties now
have by reason of any matter, cause or thing, from the beginning of the world to
and including the date of this Modification Agreement arising out of or relating
to (i) the Loan and the Loan Documents, including without limitation, the
origination, funding, servicing or administration thereof, (ii) the Property,
including without limitation, the financing and operation of same, (iii) this
Modification Agreement and the Modification Documents and any enforcement of
Lender’s rights under the Loan Documents, and (iv) any other agreement or
transaction between any of Borrower Releasing Parties and any of Lender Parties
concerning matters arising out of or relating to the items set forth in
subsections (i) through (iii) above.

6.6.         WAIVER OF JURY TRIAL. NONE OF BORROWER, GUARANTOR OR LENDER SHALL
SEEK A JURY TRIAL IN ANY ACTION BASED UPON OR ARISING OUT OF OR OTHERWISE
RELATING TO THIS MODIFICATION AGREEMENT, THE LOAN OR ANY OF THE LOAN DOCUMENTS.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, LENDER AND GUARANTOR HEREBY
IRREVOCABLY AND EXPRESSLY WAIVE ANY AND ALL RIGHT TO ANY SUCH JURY TRIAL AND
AGREE THAT NO SUCH ACTION WITH RESPECT TO WHICH A JURY TRIAL HAS BEEN WAIVED
SHALL BE SOUGHT TO BE CONSOLIDATED WITH ANY OTHER ACTION WITH RESPECT TO WHICH A
JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THIS SECTION HAS BEEN FULLY DISCUSSED
BY BORROWER, LENDER AND GUARANTOR AND EACH OF THEIR RESPECTIVE COUNSEL, AND
SHALL NOT BE SUBJECT TO ANY EXCEPTIONS.

6.7.         SERVICE OF PROCESS. Borrower AND GUARANTOR consent to service of
process by certified or registered mail at SAID Borrower’s OR SAID GUARANTOR’S
address in accordance with the provisions of Section 14.1 of the EXISTING
Security INSTRUMENT, OR IN ANY OTHER MANNER PROVIDED BY LAW. BORROWER AND
GUARANTOR AGREE

23



 



THAT SERVICE IN THE FOREGOING MANNER SHALL BE DEEMED, IN EVERY RESPECT,
EFFECTIVE SERVICE OF PROCESS UPON SAID BORROWER OR SAID GUARANTOR, AND BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE OF PROCESS UPON, AND PERSONAL DELIVERY TO,
BORROWER OR GUARANTOR. BORROWER AND GUARANTOR AGREE THAT SAID BORROWER’S AND
SAID GUARANTOR’S SUBMISSION TO JURISDICTION AND SERVICE OF PROCESS BY MAIL IS
MADE FOR THE EXPRESS BENEFIT OF LENDER. 

ARTICLE VII.

MISCELLANEOUS

7.1.          Severability. In case any provision of this Modification Agreement
shall be invalid, illegal, or unenforceable, such provision shall be deemed to
have been modified to the extent necessary to make it valid, legal, and
enforceable, provided that any such modification does not prevent the practical
realization of the principal benefits intended by this Modification Agreement.
In the event of such modification, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

7.2.          No Modification Except in Writing. None of the terms of this
Modification Agreement may be waived, altered, terminated or amended except by
an instrument in writing duly executed by Borrower, Guarantor and Lender.

7.3.          Further Assurances. Borrower and Guarantor shall execute and
deliver such further instruments and perform such further acts as may be
reasonably requested by Lender from time to time to confirm the provisions of
this Modification Agreement, to carry out more effectively the purposes of this
Modification Agreement or to confirm the priority of the liens and security
interests created by the Security Instrument.

7.4.          Governing Law. This Modification Agreement will be governed by and
construed in accordance with the laws of the state WHERE the PROPERTY is
located, without reFERENCE OR GIVING EFFECT TO ANY CHOICE OF LAW DOCTRINE.

7.5.          Miscellaneous.

(a)            The captions and Section headings in this Modification Agreement
are for convenience only and are not intended to define, alter, limit or enlarge
in any way the scope or meaning of this Modification Agreement or any term or
provision set forth in this Modification Agreement.

(b)           The Recitals set forth at the beginning of this Modification
Agreement are incorporated in and made a part of this Modification Agreement by
this reference.

24



 



(c)            Each reference in this Modification Agreement to any gender shall
be deemed also to include any other gender, and the use in this Modification
Agreement of the singular shall be deemed also to include the plural and vice
versa, unless the context requires otherwise.

(d)            This Modification Agreement is, and shall be deemed to be, the
product of joint drafting by the parties hereto and shall not be construed
against any of them as the drafter hereof.

(e)            This Modification Agreement, together with the Loan Documents (as
modified by the Modification Documents) constitute the entire agreement among
the parties relating to the subject matter hereof. To the extent this
Modification Agreement conflicts with any of the other Loan Documents, this
Modification Agreement shall control.

(f)             This Modification Agreement shall inure to the benefit of and be
binding upon the parties and their respective heirs, successors and assigns.

(g)            This Modification Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Modification
Agreement will not be binding on or constitute evidence of a contract between
the parties until such time as a counterpart of this document has been executed
by each party and a copy thereof is delivered to each party to this Modification
Agreement.

7.6.          Section 26.02 Notice. IN ACCORDANCE WITH SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, THIS MODIFICATION AGREEMENT AND THE OTHER
DOCUMENTS EVIDENCING, SECURING OR PERTAINING TO ALL OR ANY PORTION OF THE LOAN,
REPRESENT THE FINAL AGREEMENT BETWEEN BORROWER AND LENDER AS TO THE SUBJECT
MATTER THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN SUCH PARTIES.

[Signatures appear on following pages]

 

25



 

IN WITNESS WHEREOF, the parties have hereunto executed this Loan Modification
Agreement as of the date first written above.

            BORROWER:           AMREIT WESTSIDE PLAZA, LP, a Texas limited
partnership           By: AmREIT Westside Plaza GP, Inc., a Texas corporation,
its General Partner             By: /s/ Brett Treadwell        Name: Brett
Treadwell        Title: Vice President            GUARANTOR:           AMREIT
MONTHLY INCOME & GROWTH FUND III, LTD., a Texas limited partnership          
By: AmREIT Monthly Income & Growth Fund III Corporation, a Texas corporation,
its General Partner             By:  /s/ Brett Treadwell       Name: Brett
Treadwell       Title: Vice President 

 

 

 

          LENDER:           U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2005-LDP2, A Note Holder           By: LNR Partners, LLC, a
Florida limited liability company, successor by statutory conversion to LNR
Partners, Inc., a Florida corporation, as attorney in fact             By: /s/
Arnold Shulkin        Name: Arnold Shulkin        Title: Vice President

 

 

 

            U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, AS
TRUSTEE FOR THE BENEFIT OF THE CERTIFICATE HOLDERS OF MEZZ CAP 2005-C3,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005- C3, B Note Holder  
        By: U.S. Bank National Association, a national banking association, as
trustee for the registered holders of J.P. Morgan Chase Commercial Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series
2005-LDP2, pursuant to a power of attorney granted in that certain Intercreditor
Agreement Among Note Holders, dated as of May 2, 2005           By: LNR
Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, as attorney in fact    
            By: /s/ Arnold Shulkin           Name: Arnold Shulkin         
Title: Vice President

 

 

 

        Agreed to and Acknowledged by Cash Management Bank solely with respect
to Section 3 and Schedules II and III of this Modification Agreement:      
WELLS FARGO BANK, NATIONAL   ASSOCIATION, a national banking association      
By: /s/ Tracy Orcutt      Name: Tracy Orcutt     Title: Vice President

 



 

 

Exhibit A

Legal Description of the Property

All of that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situated, lying and being described as follows:

 

TRACT I:

 

All that certain 3.7626-acre tract of land situated in the John D. Taylor
Survey, Abstract No. 72, Harris County, Texas being a portion of Unrestricted
Reserve “C”, Block 1 of Dunvale at Westheimer Sam’s Club/Walmart, a subdivision
or record under Film Code No. 356093 of the Harris County Map Records, said
3.7626 acre tract of land being more particularly described by metes and bounds
as follows:

 

BEGINNING at a found “X” cut in concrete on the northerly cutback corner at the
intersection of Westheimer Road (120’ Right-of-Way) and Dunvale Road (70’
R.O.W.);

 

THENCE, North 87 Degrees 33 Minutes 11 Seconds East, with the south right-of-way
line of Westheimer Road and the north property line of said Unrestricted Reserve
“C”, a distance of 542.29 feet to a found “X” cut in concrete for the northeast
corner of the herein described tract;

 

THENCE, South 02 Degrees 51 Minutes 07 Seconds East, departing the south
right-of-way line of Westheimer Road and the north property line of said
Unrestricted Reserve “C”, a distance of 174.60 feet to a found 518 inch iron rod
for an angle point;

 

THENCE, South 17 Degrees 44 Minutes 45 Seconds West, a distance of 130.77 feet
to a found 518 inch iron rod for the southeast corner of the herein described
tract;

 

THENCE, South 87 Degrees 08 Minutes 53 Seconds West, a distance of 512.69 feet
to a found 5/8 inch iron rod on the east Right-of-Way line of Dunvale Road and
the west property line of said Unrestricted Reserve “C” for the southwest corner
of the herein described tract;

 

THENCE, North 02 Degrees 34 Minutes 51 Seconds West, with the east right-of-way
line of Dunvale Road and the west property line of said Unrestricted Reserve
“C”, a distance of 285.95 feet to a found 518 inch iron rod for the southerly
cutback corner;

 

THENCE, North 42 Degrees 29 Minutes 10 Seconds East, with said corner cutback, a
distance of 21.19 feet to the Point of Beginning and containing 3.7626 acres of
land.

 

TRACT II

 

Easement estate as to ingress and egress as created in that certain Declaration
of Easements and Restrictions dated September 19, 1994 and recorded under
Clerk’s File No. R075370, as

 

 



 

amended by First Amendment to Declaration of Access Easement and Restrictions
dated January 30, 1996 and recorded under Clerk’s File No. R778938 of the
Official Public Records of Real Property of Harris County, Texas over and across
the following described property:

 

All that certain 0.826-acre (35,988 sq. feet) tract of land situated in the John
D. Taylor Survey, Abstract No. 72, Harris County, Texas being a portion of
Unrestricted Reserve “C”, Block 1 of Dunvale at Westheimer Sam’s Club/Wahuart, a
subdivision or record under Film Code No. 356093 of the Harris County Map
Records, said 17626 acre tract of land being more particularly described by
metes and bounds as follows:

 

COMMENCING at the northeast corner of said Unrestricted Reserve “C” and on the
south right-of-way line of Westheimer Road (120’ Right-of-Way);

 

THENCE, South 87 Degrees 33 Minutes 11 Seconds West, with the said right-of-way
line of Westheimer Road, a distance of 496.03 feet for the POINT OF BEGINNING of
the herein described tract;

 

THENCE, leaving the said south right-of-way line of Westheimer Road and through
and across said Unrestricted Reserve “C”, the following courses and distances:

 

South 02 Degrees 51 Minutes 07 Seconds East, a distance of 162.91 feet;

South 17 Degrees 44 Minutes 45 Seconds West, a distance of 180.82 feet;

South 87 Degrees 08 Minutes 53 Seconds West, a distance of 46025 feet;

South 02 Degrees 34 Minutes 51 Seconds East, a distance of 122.89 feet;

South 87 Degrees 25 Minutes 09 Seconds West, a distance of 82.00 feet to the
east right-of-way line of Dunvale Road (called 70.00 right-of-way), and the west
line of said Unrestricted Reserve “C”;

 

THENCE, North 02 Degrees 34 Minutes 51 Seconds West, with the said east
right-of-way line of said Dunvale Road, a distance of 36.00 feet;

 

THENCE, leaving the said east right-of-way line of Dunvale Road and through and
across said Unrestricted Reserve “C”, the following courses and distances:

 

North 87 Degrees 25 Minutes 09 Seconds East, a distance of 57.00 feet;

North 02 Degrees 34 Minutes 51 Seconds West, a distance of 122.27 feet;

North 87 Degrees 08 Minutes 53 Seconds East, a distance of 455.69 feet;

North 17 Degrees 44 Minutes 45 Seconds East, a distance of 130.77 feet;

North 02 Degrees 51 Minutes 07 Seconds West, a distance of 174.60 feet to the
said south right-of-way line of Westheimer Road;

 

THENCE, North 87 Degrees 33 Minutes 11 Seconds East, with said right-of-way line
of Westheimer Road, a distance of 47.00 feet to the POINT OF BEGINNING and
containing 0.826 acres (35,988 square feet) of land.



 

 

 



EXHIBIT B

NOTE AMOUNTS

As of the Effective Date, the following amounts are owing under the A Note and
the B Note:

              The A Note outstanding principal balance:   $ 8,979,183.69        
        The B Note outstanding principal balance:   $ 632,773.82  

Deferred Amount shall collectively mean:

              The A Note:                       Late fees:   $ 73,643.50        
        Default interest (05/08/12 to 06/01/14):   $ 953,084.30                
The A Note Deferred Amount:   $ 1,026,727.80                 The B Note:        
              Accrued and unpaid note rate interest (05/01/12 to 06/01/14):   $
177,268.95                 Unpaid principal payments (05/01/12 to 06/01/14):   $
4,056.83                 Late fees:   $ 8,693.50                 Master servicer
fee:   $ 300.00                 Default interest (05/08/12 to 06/01/14):   $
66,265.48                 The B Note Deferred Amount:   $ 256,584.76  

              Total Deferred Amount:   $ 1,283,312.56  



 

 

EXHIBIT C

Form of Tenant Direction Notice

(Borrower’s Address)

                 

[Name and Address of Tenant]
[Property Address]; Unit No. [TO BE INSERTED]

Dear Tenant:

You are hereby directed to make all future payments of rent and other sums due
to the landlord under your Lease of the referenced property payable as follows:

          Payable To:               Address:            

Please take particular care in making the check, cashiers check or money order
payable only to the above-mentioned name because only instruments made payable
to the referenced name will be credited against sums due by you to landlord.
Until otherwise advised in writing by landlord and the above mentioned payee (or
its successor or assign), you should continue to make your payments for rent and
other sums as directed by the terms of this letter. Thank you in advance for
your cooperation with this change in payment procedures.

            LANDLORD:             AMREIT WESTSIDE PLAZA, LP, a Texas   limited
partnership             By: AmREIT Westside Plaza GP, Inc., a     Texas
corporation, its General Partner               By:           Name:        
Title:  

 

 

SCHEDULE I

 

Representation Exceptions

 


None.



 

 

SCHEDULE II

 

ADDITIONAL CASH MANAGEMENT PROVISIONS

 

1.           Fees. Borrower hereby agrees to pay the fees and expenses of the
Cash Management Bank and any successor thereto, for performing the services
outlined in the fee schedule attached hereto as Schedule III (collectively, the
“Cash Management Bank Fee”). The Cash Management Bank shall debit the Cash
Management Account on a monthly basis or shall include its fees in an account
analysis statement, in accordance with the particular arrangements between the
Cash Management Bank and Borrower.

2.           Termination. The Cash Management Bank may resign from its
obligations under this Modification Agreement at any time after forty-five (45)
days’ prior written notice to the other parties hereto; provided, however, that
the Cash Management Bank may resign its obligations under this Modification
Agreement and be released of its obligations hereunder immediately upon written
notice to Borrower and Lender in the event of suspected fraud or other illegal
activity in connection with the Cash Management Account or this Modification
Agreement. Lender shall designate a substitute Cash Management Bank, in its sole
discretion, promptly after receipt of notice of resignation by the Cash
Management Bank and shall take all reasonable actions necessary to cause such
designated successors promptly to assume the obligations of the Cash Management
Bank hereunder. Lender may terminate Cash Management Bank’s obligations under
this Modification Agreement at any time after 30 days’ prior written notice to
the other parties hereto. Borrower has no right to terminate Cash Management
Bank’s obligations under this Modification Agreement or close the Cash
Management Account established hereunder. Upon any termination of Cash
Management Bank’s obligations under this Modification Agreement, the Cash
Management Bank’s rights to receive payment and reimbursement of the fees and
expenses from Borrower under paragraph 1 of Schedule II of this Modification
Agreement shall survive any such termination. Upon termination of Cash
Management Bank’s obligations under this Modification Agreement, all funds
remaining in the Cash Management Account received by the Cash Management Bank
shall be forwarded by the Cash Management Bank directly to Lender, unless the
Cash Management Bank shall have received written instruction from Lender prior
to the expiration of the forty five (45) day period set forth above (in the
event the Cash Management Bank elects to resign its obligations under this
Modification Agreement) or the thirty (30) day period set forth above (in the
event Lender elects to terminate Cash Management Bank’s obligations under this
Modification Agreement), directing the Cash Management Bank to send such funds
to a designee of Lender.

3.            Set-off. The Cash Management Bank and Borrower acknowledge and
agree that the Cash Management Account and any accounts maintained hereunder are
subject to the sole dominion, control and discretion of Lender, its authorized
agents or designees and Borrower shall have no right to close, and no right of
withdrawal with respect to, any such account except with the prior written
consent of Lender. The Cash Management Bank waives any right to offset any claim
against Borrower which it might have against any account maintained hereunder,
provided, however, that the Cash Management Bank retains the right to set off
and charge

 

 



 

against any deposit for (i) the face amount of each Returned Item (hereinafter
defined), (ii) account maintenance fees as specified in Schedule III attached
hereto and (iii) adjustments or corrections of posting or encoding errors. As
used in this Modification Agreement, “Returned Item” shall mean (i) any Rents
deposited into the Cash Management Account either before or after the Amendment
Date and returned unpaid or otherwise uncollected, whether for insufficient
funds or for any other reason, and without regard to the timeliness of such
return or the occurrence or timeliness of any drawee’s notice of nonpayment;
(ii) any Rents subject to a claim against the Cash Management Bank for breach of
transfer or presentment warranty under the Uniform Commercial Code (as adopted
in the State where the Cash Management Account is located) and (iii) any credit
to the Cash Management Account made in error. If there are insufficient
collected funds in the Cash Management Account to cover the amount of any
returned check or other adjustment or correction to be debited thereto, Borrower
shall repay the Cash Management Bank the amount of such debit immediately upon
demand. If Borrower fails to so repay the Cash Management Bank, then Lender
shall repay the Cash Management Bank for such debit immediately upon demand to
the extent that Lender received the proceeds of the check or other deposit or
credit to which the debit relates.

 

4.            Indemnification. The Cash Management Bank shall not be liable for
any claims, suits, actions, costs, damages, liabilities or expenses or for any
interruption of services, or incidental, consequential, special or punitive
damages (“Liabilities”) in connection with the subject matter of this
Modification Agreement other than Liabilities caused by the gross negligence or
willful misconduct of the Cash Management Bank, in connection with the
performance of its duties under this Modification Agreement, and Borrower hereby
agrees to indemnify and hold harmless the Cash Management Bank and its
affiliates and the directors, officers, employees and agents of any of them, and
the respective successors and assigns of the Cash Management Bank from and
against any and all Liabilities arising from or in connection with any acts or
omissions taken by the Cash Management Bank or any affiliate or any director,
officer, employee or agent of any of them in connection with this Modification
Agreement, other than those Liabilities caused by the gross negligence or
willful misconduct of the Cash Management Bank or such indemnified party or the
Cash Management Bank’s material breach of this Modification Agreement. The
provisions of this paragraph 4 of Schedule II shall survive any termination of
Cash Management Bank’s obligations under this Modification Agreement.

 

5.           Certain Matters Affecting the Cash Management Bank. The Cash
Management Bank may rely and shall be protected in acting or refraining from
acting upon any notice (including but not limited to electronically confirmed
facsimiles of such notice) believed by it to be genuine and to have been signed
or presented by the proper party or parties. The duties and obligations of the
Cash Management Bank shall be determined solely by the express provisions of
this Modification Agreement. The Cash Management Bank shall not be liable except
for the performance of such party’s duties and obligations as are specifically
set forth in this Modification Agreement, and except as set forth in paragraph 4
of this Schedule II, no implied covenants or obligations shall be read into this
Modification Agreement against the Cash Management Bank. Substantial compliance
by the Cash Management Bank with its standard procedures for the services the
Cash Management Bank is providing hereunder shall be deemed

 

 



 

to be the exercise by it of ordinary care. Notwithstanding anything to the
contrary contained herein, (i) in the administration of the account hereunder,
the Cash Management Bank may execute any of its powers and perform its duties
hereunder directly or through agents or attorneys and may, consult with counsel,
accountants and other skilled persons to be selected and retained by it, (ii) in
no event shall the Cash Management Bank be liable either directly or indirectly
for losses or delays resulting from force majeure, computer malfunctions,
interruption of communication facilities, labor difficulties or other causes
beyond the Cash Management Bank’s reasonable control or for indirect, special or
consequential damages, (iii) in no event shall the Cash Management Bank be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Cash
Management Bank has been advised of the likelihood of such loss or damage and
regardless of the form of action, (iv) the Cash Management Bank shall not be
under any obligation or duty to perform any act which would involve it in
expense or liability or to institute or defend any suit in respect hereof, or to
advance any of its own monies, (v) the Cash Management Bank shall not incur any
liability for following the instructions herein contained or expressly provided
for, or written instructions given by the parties hereto, and (vi) in the event
that the Cash Management Bank shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
which, in its opinion, conflict with any of the provisions of this Modification
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other parties hereto or by a final
order or judgment of a court of competent jurisdiction.

 

6.           Interpleader. If at any time (i) Borrower becomes subject to a
voluntary or involuntary bankruptcy, reorganization, receivership or similar
proceeding, or (ii) the Cash Management Bank is served with legal process, which
the Cash Management Bank, in good faith, believes prohibits the disbursement of
any funds deposited in the Cash Management Account or (iii) the Cash Management
Bank, in good faith, is in doubt as to the action it should take under this
Modification Agreement, the Cash Management Bank shall have the right to either
(x) place a hold on funds in the Cash Management Account until such time as the
Cash Management Bank receives an appropriate court order or other assurance
satisfactory to it as to the disposition of the funds in the Cash Management
Account or (y) commence at Borrower’s expense an interpleader action in any
competent federal or state court and to take no further action except in
accordance with joint instructions from Lender and Borrower or in accordance
with the final order of the court in such action.

 

7.           Wire Transfers. Borrower and Lender agree that wire or other
electronic funds transfers from the Cash Management Account shall be subject to
the terms of the Cash Management Bank’s standard agreements for such services.
Additionally, upon written instruction by Lender, Cash Management Bank will
transfer any funds in the Cash Management Account by wire transfer (or other
means in Cash Management Bank’s sole discretion) of immediately available funds
to such account designated by Lender.

 

 

 

SCHEDULE III

 

CASH MANAGEMENT BANK FEE

 

Lender: U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE
SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2005-LDP2 and U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, AS
TRUSTEE FOR THE BENEFIT OF THE CERTIFICATE HOLDERS OF MEZZ CAP 2005-C3,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-C3

Borrower: AMREIT WESTSIDE PLAZA, LP, a Texas limited partnership

Loan Amount: $10,880,000.00 (original principal amount)

 

Acceptance Fee……………………………………………$0.00

This one-time fee is payable on N/A and includes the review of the Omnibus
Amendment to Loan Documents and supporting documentation

Monthly Servicing Administration Fee …………………..$450.00/month*

* The Monthly Servicing Administration Fee is subject to change in Cash
Management Bank’s reasonable discretion (i) upon the occurrence of a trigger or
cash sweep event, or (ii) pursuant to Cash Management Bank’s then current fee
structure for the servicing and administration of accounts of this type,
provided that the minimum monthly servicing and administration fee shall not be
less than $450/month.

Out-of-Pocket Expenses

Fees quoted do not include any out-of-pocket expenses including, but not limited
to, expenses of foreign depositaries, stationery, overnight courier, and
messenger costs. These expenses will be billed, at our cost, when incurred. In
the event the transaction terminates before closing, all out-of-pocket expenses
incurred will be billed to the account.



 

